 1

 2
                                                                          JS-6
 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11    EMPLOYEE HEALTH SYSTEMS                 Case No. CV 18-10587-GW-JPRx
      MEDICAL GROUP,
12
                           Plaintiff,
13                                              ORDER TO DISMISS WITH
            v.                                  PREJUDICE
14
      SHELLEY ROUILLARD, et al.,
15
                           Defendants.
16

17

18
           Based upon the stipulation between the parties and their respective counsel,
19
     it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
20
     Each party will bear its own attorneys’ fees and expenses.
21
           IT IS SO ORDERED.
22

23
     Dated: June 3, 2021
24
                                           _________________________________
25
                                           HON. GEORGE H. WU,
26                                         UNITED STATES DISTRICT JUDGE
27

28
